NUMBER 13-13-00648-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                             IN RE JOSEPH E. McCLAIN III


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam1

       Relator, Joseph E. McClain III, pro se, filed documents including a petition for writ

of mandamus, motion for temporary relief, and motion for sanctions on November 22,

2013. The documents are unclear regarding the specific actions or orders complained

of or the nature of the relief sought by relator, however, it appears that part of the relief

sought includes the transfer of trial court cause numbers D-1-GN-1100-2276 and D-1-

GN-1200-2489 to this Court from Travis County.2

       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       2
        Relator has an appeal pending in this Court in cause number 13-13-00398-CV from trial court
cause number D-1-GN-13-000356. That appeal was transferred to this Court from the Third Court of
                                                  1
        To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).      The relator has the burden of establishing both prerequisites to

mandamus relief, and this burden is a heavy one. In re CSX Corp., 124 S.W.3d 149,

151 (Tex. 2003) (orig. proceeding); see also Barnes v. State, 832 S.W.2d 424, 426

(Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a

writ of mandamus must show himself entitled to the extraordinary relief he seeks.”).

        In addition to other requirements, relator must include a statement of facts

supported by citations to “competent evidence included in the appendix or record,” and

must also provide “a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the appendix or record.” See generally TEX.

R. APP. P. 52.3. In this regard, it is clear that relator must furnish an appendix or record

sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying the

required contents for the appendix); R. 52.7(a) (specifying the required contents for the

record).

        The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that relator has not met his burden

to obtain mandamus relief. See In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36.

In fact, at the present time, the Court is unable to discern the precise nature of the relief



Appeals by order of the Texas Supreme Court. See TEX. GOV'T CODE ANN. § 22.220(a) (West 2004 &
Supp. 2013) (delineating the jurisdiction of appellate courts); TEX. GOV'T CODE ANN. § 73.001 (West 2005)
(granting the supreme court the authority to transfer cases from one court of appeals to another at any
time that there is “good cause” for the transfer). We dismiss that appeal by separate opinion issued this
same date. See McClain v. Dell, Inc., No. 13-13-00398-CV, 2013 WL ___ (Tex. App.—Corpus Christi
Nov. 26, 2013, no pet. h.) (mem. op. per curiam).

                                                   2
sought by relator. Accordingly, the petition for writ of mandamus, motion for temporary

relief, and motion for sanctions are DENIED. See TEX. R. APP. P. 52.8(a).


                                               PER CURIAM

Delivered and filed the
26th day of November, 2013.




                                           3